 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY ALTAMIRANO SERMENO,                          No. 2:18-cv-1175 MCE DB P
12                            Plaintiff,
13              v.                                       ORDER
14    CALIFORNIA LEGISLATURE,
15                            Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se. On October 22, 2018, this court

18   recommended this action be dismissed for plaintiff’s failure to state a claim under 42 U.S.C. §

19   1983. (ECF No. 8.) Plaintiff was provided fourteen days to file objections. On November 20,

20   2018, the court granted plaintiff’s request for a 10-day extension of time to file objections. (ECF

21   No. 10.) Based on delays in receiving mail, plaintiff requests an additional extension of time.

22            Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s request (ECF No. 11)

23   is granted. Plaintiff’s objections filed December 17, 2018 are deemed timely.

24   Dated: December 20, 2018

25

26
27
     DLB:9
28   DB/prisoner-civil rights/serm1175.eot2

                                                         1
